DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
     Summary
The preliminary amendment filed on 7/22/2020 have been acknowledged. Claims 1-50 was canceled and new claims 51-84 have been added. 
Claims 51-84 are pending and considered. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 51-84 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 51-84 of copending Application No. 16,937,171 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflict claims are both directed to a method for eliciting an immune response to a cancer cell that expresses a cytomegalovirus (CMV) antigen target to the same cancer related antigen, i.e. the phosphoprotein unique long 83 (ppUL83; a/k/a pp65) or glycoprotein UL55 (gpUL55; a/k/a gB), or immunogenic fragments. 
In particular, the rejected claimed method comprises administering the composition comprising a polypeptide of phosphoprotein unique long 83 (ppUL83; a/k/a pp65) or glycoprotein UL55 (gpUL55; a/k/a gB), or immunogenic fragments thereof, whereas the conflict reference claims are directed to administering the same antigen or its fragment thereof but the antigen is presented as a polynucleotide sequence encoding the same.  Therefore, these two sets of claims are directed to use the same antigen or its fragment thereof to induce the anti-cancer immune response targeted at the same cancer or tumor antigen. Therefore, they are not considered to be patentable distinct but to be obvious each from other for any person ordinarily skilled in the art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 51-84 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 51-84 of copending Application No. 16,937,801 (reference application). Although the claims at issue are not identical, they the conflict claims are both directed to two set of very similar methods for eliciting in a subject an immune response to a cancer cell that expresses a cytomegalovirus (CMV) antigen target to the same cancer related antigen, i.e. the phosphoprotein unique long 83 (ppUL83; a/k/a pp65) or glycoprotein UL55 (gpUL55; a/k/a gB), or immunogenic fragments. 
In particular, the rejected claimed method comprises administering the composition comprising a polypeptide of phosphoprotein unique long 83 (ppUL83; a/k/a pp65) or glycoprotein UL55 (gpUL55; a/k/a gB), or immunogenic fragments thereof, whereas the conflict reference claims are directed to administering the same antigen or its fragment thereof but the antigen is expressed by dendritic cells comprising the polynucleotide sequence encoding the same antigen and its fragment thereof.  Therefore, these two sets of claims are in fact are directed to use the same antigen or its fragment thereof upon the antigen cancer immune response is induced. Therefore, they are not considered to be patentable distinct but to be obvious each from other for any person ordinarily skilled in the art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 51-84 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 51-84 of copending Application No. 16,822,354 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflict claims are both directed to two set of very similar methods for eliciting in a subject an immune response to a cancer cell that expresses a cytomegalovirus (CMV) antigen target to the same cancer related antigen, i.e. the phosphoprotein unique long 83 (ppUL83; a/k/a pp65) or glycoprotein UL55 (gpUL55; a/k/a gB), or immunogenic fragments. 
In this special case, the rejected claims are directed to method comprising selecting such patient in need of treatment a composition comprising a polypeptide of phosphoprotein unique long 83 (ppUL83; a/k/a pp65) or glycoprotein UL55 (gpUL55; a/k/a gB), or immunogenic fragments thereof, whereas the conflict reference claims are directed the method using the same antigen or its fragment thereof but it is presented .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 51-84 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-8, 19-24, 30-35, 40-45, and 50-55 of U.S. Patent No. 10,632,190. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued reference claims are directed to a method comprising the scope of the current rejected claims drawn to a method using the same CMV antigen or its fragment thereof, i.e. a polypeptide of phosphoprotein unique long 83 (ppUL83; a/k/a pp65) or glycoprotein UL55 (gpUL55; a/k/a gB), or immunogenic fragments thereof.
 In particular, reference claims are directed to the same method for inducing an anti-cancer or anti-tumor immune response comprises using the claimed a polypeptide of phosphoprotein unique long 83 (ppUL83; a/k/a pp65) or glycoprotein UL55 (gpUL55; a/k/a gB), or immunogenic fragments thereof as one of choices as the target cancer or tumor antigen, wherein the antigen polypeptide is also presented as either the polypeptide or polynucleotide or dendritic cells comprising the polynucleotide to express the polypeptide. Therefore, the rejected claims and reference are overlapping in scopes of the claimed methods, they are not considered to be patentable distinct but to be obvious each from other for any person ordinarily skilled in the art.

Claims 51-84 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,425,898B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the rejected claims are directed to a method comprising the scope overlapping with the reference claims that are both drawn to a method using the same CMV antigen or its fragment thereof, i.e. a polypeptide of phosphoprotein unique long 83 (ppUL83; .

Claims 51-53, 55, 56, 65-66, 75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9,011,835B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflict claims are both directed to a method using a CMV antigen or its fragment thereof, i.e. a polypeptide of phosphoprotein unique long 83 (ppUL83; a/k/a pp65) or glycoprotein UL55 (gpUL55; a/k/a gB), or immunogenic fragments thereof as target cancer or tumor antigen for the treatment or cancer and tumor in the same group of the cancer or tumor patient that cancer or tumor cells that express the CMV antigen. However, the issue claims have more broad scope of the claims regarding the selection of the cancer or tumor antigen in addition to the polypeptide antigen  of phosphoprotein unique long 83 (ppUL83; a/k/a pp65) or glycoprotein UL55 (gpUL55; a/k/a gB), or immunogenic fragments thereof. 
Therefore, these two sets of claims are not patentable distinct but obvious for any person ordinarily skilled in the art as the conflict claims comprises an overlapping scope of the claims 

Claims 51-53, 55, 56, 65-66, 75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9,764,026. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflict claims are both directed to a method using a CMV antigen or its fragment thereof, i.e. a polypeptide of phosphoprotein unique long 83 (ppUL83; a/k/a pp65) or glycoprotein UL55 (gpUL55; a/k/a gB), or immunogenic fragments thereof as target cancer or tumor antigen for the treatment or cancer and tumor in the same group of the cancer or tumor patient that cancer or tumor cells that express the CMV antigen. However, the issue claims have more broad scope of the claims regarding the selection . 
Therefore, these two sets of claims are not patentable distinct but obvious for any person ordinarily skilled in the art as the conflict claims comprises an overlapping scope of the claims 

Claims 51-53, 55, 56, 65-66, 75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 22 of U.S. Patent No. 9,974,848B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued reference claims and rejected claims comprises an overlapping scope that is directed to a method using a CMV antigen of the phosphoprotein unique long 83 (ppUL83; a/k/a pp65) as an active step to treat a subject suffering a cancer, wherein the cancer cells express CMV antigen. Therefore, these two sets of claims are not patentable distinct but obvious each from other for any person ordinarily skilled in the art.
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904.  The examiner can normally be reached on M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/Primary Examiner, Art Unit 1648